DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

CERTIFIED CONTRACTORS OF AMERICA, INC., a Florida corporation,
                       Appellant,

                                     v.

               NORTH FISH USA, a Florida corporation,
                           Appellee.

                              No. 4D19-2583

                              [March 12, 2020]

  Appeal of non-final order from the Circuit Court for the Seventeenth
Judicial Circuit, Broward County; Raag Singhal, Judge; L.T. Case No. 19-
008578 CACE (21).

  Jan Michael Morris of Jan Michael Morris, P.A., Boca Raton, for
appellant.

   Andre G. Raikhelson of Law Offices of Andre G. Raikhelson, Boca
Raton, for appellee.

PER CURIAM.

  Affirmed.

GROSS, CIKLIN and CONNER, JJ., concur.

                          *          *           *

  Not final until disposition of timely filed motion for rehearing.